The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          December 31, 2020

                               2020COA176

No. 19CA0512, Redden v. Clear Creek Skiing Corporation —
Contracts — Exculpatory Agreements; Professions and
Occupations — Public Tramways; Parks and Wildlife — Ski
Safety and Liability — Ski Safety Act of 1979


     A division of the court of appeals considers whether ski area

operators can, by means of exculpatory agreements, protect

themselves from lawsuits arising from the alleged negligence of their

employees. At issue in this case is the validity of two exculpatory

agreements — one in connection with a purchase of ski equipment,

the other on the back of a lift ticket — purporting to bar claims by a

skier injured while getting off a ski lift.

     A majority of the division concludes that the exculpatory

agreements are not only valid under Jones v. Dressel, 623 P.2d 370

(Colo. 1981), but that they also do not undermine public policies
underlying the Colorado Passenger Tramway Safety Act, sections

12-150-101 to -120, C.R.S. 2020, and the Ski Safety Act of 1979,

sections 33-44-101 to -114, C.R.S. 2020. One member of the

division concludes that the exculpatory agreements violate the

public policies underlying these statutes.
COLORADO COURT OF APPEALS                                         2020COA176


Court of Appeals No. 19CA0512
Clear Creek County District Court No. 18CV30003
Honorable Wayne Patton, Judge


Charlotte Redden,

Plaintiff-Appellant,

v.

Clear Creek Skiing Corporation,

Defendant-Appellee.


                            JUDGMENT AFFIRMED

                                   Division I
                          Opinion by JUDGE DAILEY
                            Hawthorne*, J., concurs
               Davidson*, J., concurs in part and dissents in part

                        Announced December 31, 2020


Levin Sitcoff, P.C., Bradley A. Levin, Nelson A. Waneka, Susan S. Minamizono,
Denver, Colorado, for Plaintiff-Appellant

The Rietz Law Firm, L.L.C., Kimberly A. Viergever, Brian A. Birenbach, Dillon,
Colorado, for Defendant-Appellee

Leventhal Puga Braley, P.C., Timothy J. Luetkemeyer, Bruce L. Braley, Denver,
Colorado, for Amicus Curiae Colorado Trial Lawyers Association


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    Skiing is one of our state’s biggest tourist activities and

 supports not only the ski area operators but also businesses that

 provide services (e.g., food, lodging, entertainment) for skiers. But

 it is also a common source of injury.

¶2    In this case, we address whether ski area operators can, by

 using exculpatory agreements, protect themselves from personal

 injury lawsuits arising from the alleged negligence of their

 employees. Because we determine that they may protect

 themselves in this manner, we affirm the district court’s entry of

 summary judgment in favor of defendant, Clear Creek Skiing

 Corporation (Clear Creek), and against plaintiff, Charlotte Redden.

                           I.    Background

¶3    Clear Creek owns the Ptarmigan ski lift at, and has

 operational responsibility for, the Loveland Ski Area.1 Redden, an

 experienced skier living in Colorado, was hurt as she attempted to

 get off that lift. Unbeknownst to her, a skier on the chair ahead of

 her had fallen while getting off the lift. When Redden tried to get off

 her chair by standing up at the top of the exit ramp, she saw — but


 1 Clear Creek is referenced in the record as doing business as
 “Loveland Ski Area.”

                                    1
 had no way of navigating around — the fallen skier. Because the

 employee operating the lift did not slow or stop the lift, Redden’s

 chair knocked her down, injuring her.

¶4    Redden brought the present action against Clear Creek,

 asserting claims for negligence and negligence per se under, as

 pertinent here, the Colorado Passenger Tramway Safety Act (the

 PTSA), sections 12-150-101 to -120, C.R.S. 2020, and the Ski

 Safety Act of 1979 (the SSA), sections 33-44-101 to -114, C.R.S.

 2020.2

¶5    Clear Creek moved for summary judgment based on two

 exculpatory agreements: one Redden signed nearly a year before the

 incident when she purchased a pair of ski boots and had her ski

 bindings adjusted at Clear Creek’s ski shop (signed waiver), and




 2 Redden also initially grounded her claims on the Premises Liability
 Act (the PLA), section 13-21-115, C.R.S. 2020. However, when
 Clear Creek pointed out that the PLA abrogates common law claims
 for negligence, Redden responded that the SSA takes priority over
 the PLA and permits “common law negligence” actions, relying on
 Calvert v. Aspen Skiing Co., 700 F. Supp. 520, 522 (D. Colo. 1988).
 However, she does not rely, in any respect, on the PLA on appeal.


                                    2
 another unsigned one consisting of a series of disclaimers listed on

 the back of her lift ticket (ticket waiver).3

¶6    The signed waiver was titled “RELEASE of LIABILITY, and

 INDEMNIFICATION AGREEMENT.” In its first paragraph, the

 signed waiver defined a term it would use — “ACTIVITY” — as

 including “using ski area facilities, including the lifts.” In accord

 with Colorado statutes, it advised the purchaser of equipment that,

 by law, a skier voluntarily assumes the risk of injury in connection

 with certain inherent dangers and risks of skiing. It then provided,



 3She had purchased her ticket at a discount as part of a “4-Pak.”
 Notably,

            Colorado law permits contracts to be formed
            without the signatures of the parties bound by
            them. See Yaekle v. Andrews, 195 P.3d 1101,
            1107 (Colo. 2008) (noting that “common law
            contract principles . . . allow for the formation
            of contracts without the signatures of the
            parties bound by them”); see also Feeney v.
            Am. W. Airlines, 948 P.2d 110, 113 (Colo. App.
            1997) (“[N]o such signature or other method of
            acknowledgment was required to accept
            the . . . terms. Plaintiffs accepted the terms of
            the travel contract by accepting and using the
            passenger tickets.”).

 Patterson v. PowderMonarch, LLC, 926 F.3d 633, 638 n.3 (10th Cir.
 2019).

                                      3
5. . . . . THE UNDERSIGNED acknowledge and
understand that a skier ASSUMES THE
RISKS of the inherent dangers and risks of
skiing. THE UNDERSIGNED recognize that
falls and collisions occur and injuries are a
common and ordinary occurrence of the
ACTIVITY. THE UNDERSIGNED hereby
VOLUNTARILY ASSUME ALL RISKS
associated with the PURCHASER’S
participation in the ACTIVITY and use of this
equipment.

6. Additionally, THE UNDERSIGNED HEREBY
AGREE TO HOLD HARMLESS, RELEASE,
DEFEND, AND INDEMNIFY Clear Creek Ski
Corporation d/b/a Loveland Ski Areas, the
equipment manufacturers and distributors,
their successors in interest, their affiliated
organizations and companies, and each of
their respective insurance carriers, agents,
employees, representatives, assignees, officers,
directors, and shareholders (each hereinafter a
“RELEASED PARTY”) for ANY AND ALL
LIABILITY and/or claims for injury or death to
persons or damage to property arising from the
PURCHASER’s use of this equipment,
including those claims based on any
RELEASED PARTY’s alleged or actual
NEGLIGENCE OR BREACH OF any express
or implied WARRANTY.

7. THE UNDERSIGNED take full responsibility
for any injury or loss to PURCHASER,
including death, which PURCHASER may
suffer, arising in whole or in part out of the
ACTIVITY. By signing this release, THE
UNDERSIGNED AGREE NOT TO SUE any
RELEASED PARTY and agree they are
releasing any right to make a claim or file a


                       4
             lawsuit against any RELEASED PARTY. THE
             UNDERSIGNED further AGREE TO DEFEND
             AND INDEMNIFY each RELEASED PARTY for
             any and all claims of THE UNDERSIGNED
             and/or a THIRD PARTY arising in whole or in
             part from the PURCHASER’s use of this
             equipment and/or PURCHASER’s participation
             in the ACTIVITY. THE UNDERSIGNED agree
             to pay all costs and attorney’s fees incurred by
             any RELEASED PARTY in defending a claim or
             suit brought by or on behalf of THE
             UNDERSIGNED.

¶7    The ticket waiver provided, “HOLDER AGREES AND

 UNDERSTANDS THAT SKIING, SNOWBOARDING, AND USING

 LOVELAND SKI AREA, INCLUDING ITS LIFTS, FOR ANY PURPOSE

 CAN BE HAZARDOUS.” Then, after warning the ticket holder that,

 by law, “a skier assumes the risks of any injury . . . resulting from

 any of the listed inherent risks of skiing,”4 the ticket waiver

 provided:

             Holder understands that he/she is responsible
             for using the ski area safely and for having
             physical dexterity to safely load, ride, and
             unload the lifts . . . . In consideration of using

 4 Sections 33-44-103(3.5) and -107(8)(c), C.R.S. 2020, require lift
 ticket warnings notifying skiers that they assume the risk of injury
 from a host of hazards, specifically including “[c]hanging weather
 conditions; existing and changing snow conditions; bare spots;
 rocks; stumps; trees; collisions with natural objects, man-made
 objects, or other skiers; variations in terrain; and the failure of
 skiers to ski within their own abilities.”

                                     5
            the premises, Holder agrees to ASSUME ALL
            RISKS associated with the activities and to
            HOLD HARMLESS Loveland Ski Area and its
            representatives for all claims to injury to
            person or property.

¶8     In her response to Clear Creek’s motion for summary

  judgment, Redden asserted that the two exculpatory agreements

  were unenforceable because (1) the signed waiver was not fairly

  entered into; (2) the two agreements did not clearly and

  unequivocally evidence an intent to waive a claim of negligence

  against Clear Creek; and (3) they were contrary to the public policy

  expressed in the SSA and PTSA.

¶9     In a written order, the district court rejected Redden’s

  arguments and granted summary judgment for Clear Creek.

¶ 10   Redden now appeals.

                II.   The District Court Properly Granted
                      Summary Judgment for Clear Creek

¶ 11   Redden contends the district court erred by entering summary

  judgment for Clear Creek. We disagree.

¶ 12   Summary judgment is appropriate if the pleadings and

  supporting documents establish that there is no genuine issue of

  material fact and judgment should be entered as a matter of law.



                                    6
  C.R.C.P. 56(c); Stone v. Life Time Fitness, Inc., 2016 COA 189M, ¶ 8.

  We review a summary judgment ruling de novo. Hamill v. Cheley

  Colo. Camps, Inc., 262 P.3d 945, 948 (Colo. App. 2011).

¶ 13   Here, the court granted summary judgment based solely on

  the exculpatory agreements, the validity of which is a question of

  law that we review de novo. Id.; see Wycoff v. Grace Cmty. Church

  of Assemblies of God, 251 P.3d 1260, 1264 (Colo. App. 2010).

¶ 14   Exculpatory agreements purporting to shield a party from

  liability for its own simple negligence are disfavored. Heil Valley

  Ranch, Inc. v. Simkin, 784 P.2d 781, 783 (Colo. 1989). However,

  they are not necessarily void. Boles v. Sun Ergoline, Inc., 223 P.3d

  724, 726 (Colo. 2010); Chadwick v. Colt Ross Outfitters, Inc., 100

  P.3d 465, 467 (Colo. 2004). They stand at the crossroads of two

  competing principles — freedom of contract and responsibility for

  damages caused by a party’s negligent acts. Heil, 784 P.2d at 784.

¶ 15   On appeal, Redden contends that the exculpatory agreements

  were invalid (1) under Jones v. Dressel, 623 P.2d 370, 373 (Colo.

  1981) and (2) because they undermine public policies underlying

  the PTSA and SSA. We address — and reject — these contentions

  in turn.


                                     7
   A.    The Exculpatory Agreements are Valid under Jones v. Dressel

¶ 16    Exculpatory agreements are closely scrutinized under four

  factors (the Jones factors) to determine whether they are valid: “(1)

  the existence of a duty to the public; (2) the nature of the service

  performed; (3) whether the contract was fairly entered into; and (4)

  whether the intention of the parties is expressed in clear and

  unambiguous language.” Jones, 623 P.2d at 376.

¶ 17    The first two factors focus on public policy questions, asking

  whether the service provided is of “great importance to the public”

  or is a matter of “practical necessity,” as opposed to (among other

  things) a recreational one. Id. at 376-77 (citation omitted). The

  latter two factors focus, respectively, on the agreement’s fairness

  and clarity.

                    1.    The First Two Jones Factors

¶ 18    For good reason Redden does not contest the district court’s

  conclusion that the exculpatory agreements were not objectionable

  based on the first two Jones factors: “Although skiing is a

  recreational activity enjoyed by many, by definition and common

  sense, it is neither a matter of great public importance nor a matter

  of practical necessity.” Bauer v. Aspen Highlands Skiing Corp., 788


                                     8
  F. Supp. 472, 474 (D. Colo. 1992) (applying Jones); accord Patterson

  v. PowderMonarch, LLC, 926 F.3d 633, 639 (10th Cir. 2019)

  (concluding skiing satisfies the first two Jones factors); Brigance v.

  Vail Summit Resorts, Inc., 883 F.3d 1243, 1250-53 (10th Cir. 2018)

  (same); Raup v. Vail Summit Resorts, Inc., 734 F. App’x 543, 546

  (10th Cir. 2018) (same); Rumpf v. Sunlight, Inc., No. 14-CV-03328-

  WYD-KLM, 2016 WL 4275386, at *1-4 (D. Colo. Aug. 3, 2016)

  (unpublished opinion) (applying Jones); Squires v. Goodwin, 829 F.

  Supp. 2d 1062, 1073 (D. Colo. 2011) (noting the parties did not

  dispute that skiing “is a recreational service, not an essential

  service”), aff’d sub nom. Squires v. Breckenridge Outdoor Educ. Ctr.,

  715 F.3d 867 (10th Cir. 2013).

                        2. The Third Jones Factor

¶ 19   “With respect to the third factor, a contract is fairly entered

  into if one party is not at such an obvious disadvantage in

  bargaining power that the effect of the contract is to place that

  party at the mercy of the other party’s negligence.” Stone, ¶ 18.

  Because recreational activities like skiing are not essential

  activities, Clear Creek did not possess a decisive advantage of

  bargaining strength that put participants “at the mercy” of any


                                     9
  negligence committed by it. See Jones, 623 P.2d at 377-78

  (“[B]ecause the [skydiving] service provided . . . was not an essential

  service,” the defendant “did not possess a decisive advantage of

  bargaining strength over” the plaintiff.); Hamill, 262 P.3d at 949-50

  (“Because horseback riding is not an essential activity, [the

  plaintiff’s] mother was not ‘at the mercy’ of [the defendant’s]

  negligence when signing the agreement.”); see also Mincin v. Vail

  Holdings, Inc., 308 F.3d 1105, 1111 (10th Cir. 2002) (because

  mountain biking is not a “practical necessity” or an “essential

  activity,” the participant “did not enter into the contract from an

  inferior bargaining position” and the contract was not unfair); Raup

  v. Vail Summit Resorts, Inc., 233 F. Supp. 3d 934, 943 (D. Colo.

  2017) (“[R]iding a chairlift is not an essential activity but is

  recreational in nature, and recreational activities ‘d[o] not possess a

  decisive advantage of bargaining strength that puts participants ‘at

  the mercy’ of any negligence by the recreational company.” (quoting

  Hamill, 262 P.3d at 949)), aff’d, 734 F. App’x 543 (10th Cir. 2018).

¶ 20   Nonetheless Redden asserts that the agreements were not

  fairly entered into because it’s unfair (1) “to hold a person’s property

  hostage until they sign a waiver”; (2) to sell, through the mail, an


                                      10
  expensive, nonrefundable ticket, only to learn that it includes

  “release language in tiny print on the back . . . that forces the

  purchaser to either waive their rights or forfeit their money”; and (3)

  to “sn[ea]k” broad language exculpating Clear Creek as a whole into

  an agreement centered around Redden’s purchase of boots and an

  adjustment of her bindings. We are not persuaded.

¶ 21   As to Redden’s first point, she says nothing in her opening

  brief beyond (1) what was said above and (2) one additional

  sentence — “After the boots had been adjusted [in the ski shop],

  and apparently in order to take possession of them, Redden was

  required to sign a waiver . . . .” (Emphasis added.) She neither

  cites any authority nor attempts to develop any cogent argument on

  this point. See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.

  1990) (“[I]ssues adverted to in a perfunctory manner,

  unaccompanied by some effort at developed argumentation, are

  deemed waived.”); People v. Hicks, 262 P.3d 916, 920 (Colo. App.

  2011) (declining to address contention “because [the] defendant has

  neither articulated a cogent argument for review nor provided

  supporting legal authority”). In any event, as noted by Clear Creek,

  Redden proffered no evidence that her boots were “held hostage” or


                                    11
  that she ever attempted to reverse the boot/adjustment transaction.

  Cf. CSX Transp., Inc. v. Miller, 858 A.2d 1025, 1083 (Md. Ct. Spec.

  App. 2004) (“If [the party] wanted a weightier resolution of the issue,

  it should have mounted a weightier contention. Gravitas begets

  gravitas.”).

¶ 22   As to Redden’s second point, she made no argument about the

  effect of a nonrefundable ticket in the district court.5 Consequently,


  5As to Redden’s “tiny print” assertion, the district court rejected it
  as a basis for invalidating the agreement, finding that

             [t]he language as printed on the back of the
             paper ticket is quite small, however, it may be
             read without resorting to a magnifying glass.
             Stone v. Life Time Fitness[,] Inc., 411 P.3d 225
             (Colo. App. 2016) (finding that a “provision
             that would exempt its drafter from liability
             occasioned by his fault should not compel
             resort to a magnifying glass and lexicon.”[).]

  Based on our review of the copies of the agreements in the record,
  we perceive no basis upon which to disturb the court’s ruling. See
  Raup v. Vail Summit Resorts, Inc., 734 F. App’x 543, 548 (10th Cir.
  2018) (“In other words, a waiver provision must be accessible to a
  customer who wishes to read it. It should be legible without resort
  to a special device (that is, a device unlikely to be readily available),
  and it should be readily comprehensible by a layperson.”); see also
  Patterson, 926 F.3d at 642 (“While the font size is small, it is
  certainly readable, and key phrases are . . . capitalized . . . to
  attract the reader’s attention to the release of liability and other
  critical information.”). In any event, as will be shown later, Redden
  was familiar with the agreement language.

                                     12
  we need not address it. See Adams Reload Co. v. Int’l Profit Assocs.,

  Inc., 143 P.3d 1056, 1060 (Colo. App. 2005) (“Arguments not

  presented to or ruled on by the trial court cannot be raised for the

  first time on appeal.”). But, if we addressed it, we would conclude

  that one does not enter into an exculpatory agreement unfairly

  simply because payment under the agreement is nonrefundable.

¶ 23   In Patterson, the plaintiff argued that “the exculpatory

  agreement . . . was not fairly entered into due to the fact that [her]

  payment for the lift ticket was nonrefundable, and thus she was not

  ‘free to walk away.’” 926 F.3d at 641 (footnote and citation

  omitted). The Tenth Circuit Court of Appeals, however, rejected this

  argument, for the same reasons we would:

             [T]he term “free to walk away” [is used] to
             explain that an individual engaging in a
             recreational activity, unlike an individual who
             seeks to obtain housing or other necessities of
             life, is not constrained to participate and
             accordingly may opt out of an activity if he is
             unwilling to accept exculpatory
             terms. Plaintiffs do not cite to a single
             Colorado case — or federal case applying
             Colorado law — that would support Plaintiffs’
             interpretation of “free to walk away” to mean
             free from all costs, rather than free from
             compulsion or coercion.




                                    13
             To the contrary, our cases have upheld
             exculpatory agreements for recreational
             activities even where the facts would suggest
             that the individual might well have lost money
             if she had chosen not to engage in the activity
             upon receipt of the exculpatory agreement. . . .
             We have found no cases from either this court
             or from a Colorado court suggesting that the
             third Jones factor can only be satisfied if an
             individual would have been able to back out of
             an optional activity without incurring any
             costs; rather, all of the pertinent authorities
             indicate that this factor will generally be
             satisfied where the contract relates to a non-
             essential recreational activity, absent evidence
             of unusual circumstances such as
             incompetency.

  Id. at 640-41 (citations omitted).

¶ 24   Finally, in our view, Redden’s argument about Clear Creek’s

  “sneaking” broadly worded exculpation language into a document

  purportedly predominantly addressing Redden’s equipment impacts

  the fourth Jones factor (interpreting the agreements) rather than

  the third. For purposes of the third factor, what is important is that

  in two separate locations on the signed waiver, Redden

  acknowledged that she had an opportunity to review the contents of




                                       14
  the agreement she was about to — and did — sign twice.6 As to the

  ticket waiver, in her deposition Redden acknowledged that she (1)

  was familiar with the language on its back (“Oh, it’s been in

  existence for a while. I probably have read it several times over the

  years.”), and (2) purchased the ticket knowing that language was

  present on the back.

                         3. The Fourth Jones Factor

¶ 25   Turning to the fourth Jones factor, Redden contends that the

  agreements do not “clearly” and “unambiguously” express her

  intent to relieve Clear Creek of liability from negligence in operating

  its ski lifts. To this end, she asserts that a reasonable person could

  have interpreted (1) the signed waiver as limiting the liability of only

  the boot shop, the manufacturers, and distributors of the boots;

  and (2) the ticket waiver as limiting Clear Creek’s liability for the




  6 A “party signing an agreement is presumed to know its contents,”
  B & B Livery, Inc. v. Riehl, 960 P.2d 134, 138 n.5 (Colo. 1998) (citing
  Cordillera Corp. v. Heard, 41 Colo. App. 537, 592 P.2d 12 (1978)),
  and to have assented to its terms. See Hartfield v. City of Billings,
  805 P.2d 1293, 1297 (Mont. 1990); see also 17B C.J.S. Contracts §
  938, Westlaw (database updated Sept. 2020) (“A party who signs a
  document is presumed to know its contents or terms as a matter of
  law,” to have “read and understood” it, and “to have assented to its
  contents.”) (footnotes omitted).

                                     15
  listed inherent risks and dangers of skiing, and not for its operation

  of a ski lift. We are not persuaded.

¶ 26   To determine whether the parties’ intent was clearly and

  unambiguously expressed, the agreements’ “language must be

  examined and construed in harmony with the plain and generally

  accepted meaning of the words employed.” Ad Two, Inc. v. City &

  Cnty. of Denver, 9 P.3d 373, 376 (Colo. 2000). Contract terms “are

  ambiguous when they are susceptible to more than one reasonable

  interpretation.” Id. “The inquiry should be whether the intent of

  the parties was to extinguish liability and whether this intent was

  clearly and unambiguously expressed.” Heil, 784 P.2d at 785; see

  also Stone, ¶ 21.

¶ 27   To the extent the fourth factor considers the character of the

  activity, it only focuses on whether the agreement’s language,

  evidencing the parties’ intention, covers the activity in question.

  Compare Stone, ¶ 27 (the dominant focus of the exculpatory

  agreement was limited to the assumption of the risk of strenuous

  exercise and using exercise equipment at a fitness center), with

  Jones, 623 P.2d at 378 (the exculpatory agreement covered injuries

  sustained “while upon the aircraft of the Corporation”).


                                    16
¶ 28   With respect to the assertion that a reasonable person could

  have interpreted the signed waiver as limiting the liability of only

  the boot shop, the manufacturers, and distributors of the boots,

  Redden points to paragraph six of the signed waiver and argues,

  “[the signed waiver] advised that ‘the equipment manufacturers and

  distributors’ would be held harmless for claims ‘arising from the

  PURCHASER’S use of this equipment . . . .’” But Redden overlooks

  the long list of parties mentioned in the paragraph that she released

  from “any and all liability” by signing the agreement: “Clear Creek

  Ski Corporation d/b/a/ Loveland Ski Areas, the equipment

  manufacturers and distributors, their successors in interest, their

  affiliated organizations and companies, and each of their respective

  insurance carriers, agents, employees, representatives, assignees,

  officers, directors, and shareholders[.]” (Emphasis added.) And, she

  released these parties from “any and all liability” for claims

  (including claims based on “alleged or actual negligence”) “arising

  from the PURCHASER’s use of this equipment.” She did so after

  agreeing (in paragraph five) to voluntarily assume “all risks”

  associated with her participation in the “ACTIVITY,” which included

  the use of ski lifts.


                                    17
¶ 29    Redden’s signed waiver unambiguously encompasses “ALL”

  risks — including Clear Creek’s negligence — associated with her

  use of ski lifts. See Hudgeons v. Tenneco Oil Co., 796 P.2d 21, 23

  (Colo. App. 1990) (“‘All’ is an unambiguous term and means the

  whole of, the whole number or sum of, or every member or

  individual component of, and is synonymous with ‘every’ and

  ‘each.’”).

¶ 30    Similar language appears — achieving a similar effect — in the

  ticket waiver. In addition to the statutorily mandated warning of

  the inherent risks and dangers of skiing, the ticket waiver also

  includes (under the phraseology of an “understanding”) a warning

  in capital letters that the use of ski lifts can be hazardous. And, the

  ticket waiver provides that, “[i]n consideration of using the

  premises, Holder agrees to ASSUME ALL RISKS associated with the

  activities and to HOLD HARMLESS Loveland Ski Area and its

  representatives for all claims for injury to person or property.”

¶ 31    We conclude that the two exculpatory agreements are clear:

  The purchaser of the boots and the holder of the ticket are “to

  assume all risks of skiing, whether inherent to skiing or not.” See

  Patterson, 926 F.3d at 643 (enforcing the agreement even though it


                                    18
  did not specifically detail that it would release claims arising out of

  the defendant’s employee’s allegedly negligent operation of the ski

  lift (citing Brigance, 883 F.3d at 1257)); B & B Livery, Inc. v. Riehl,

  960 P.2d 134, 138 (Colo. 1998) (upholding waiver containing the

  statutorily mandated warning for inherent risks resulting from

  equine activities as well as a broader clause limiting liability from

  non-inherent risks).

¶ 32   In so concluding, we reject Redden’s misplaced reliance on

  Stone. There, the plaintiff sued a fitness club when she tripped on

  a hair dryer cord after washing her hands. Stone, ¶ 1. The district

  court granted summary judgment for the fitness club based on an

  exculpatory agreement. Id. On appeal, a division of this court

  reversed, after concluding, for seven reasons, that the agreement

  did not clearly and unequivocally bar the plaintiff’s lawsuit. Id. at ¶

  35. In the division’s view, the agreement “use[d] excessive legal

  jargon, [wa]s unnecessarily complex, and create[d] a likelihood of

  confusion or failure of a party to recognize the full extent of the

  release provisions.” Id. The division noted that

             nothing in the Agreement refer[red] to risks of
             using sinks or locker rooms. The assumption
             of risk clause refer[red] to the “risk of loss,


                                     19
               theft or damage or personal property” for the
               member or her guests while “using any
               lockers” at a Life Time Fitness center. That is
               quite a separate matter, however, from
               suffering a physical injury in a locker room.

  Id. at ¶ 33.

¶ 33    The exculpatory agreements here are readily distinguishable

  from the one in Stone. They are not inordinately long and do not

  contain “excessive” legal jargon. And, most importantly, they both

  explicitly encompass the waiver of injuries resulting from the use of

  ski lifts.

¶ 34    Consequently, we conclude that the signed waiver and the

  ticket waiver unambiguously evidence the parties’ intention to cover

  the activity in question — that is, riding on a ski lift. See Heil, 784

  P.2d at 785; see also Stone, ¶ 21. Thus, they are enforceable under

  Jones.

        III.   The Agreements Do Not Undermine the Public Policies
                        Underlying the PTSA and the SSA

¶ 35    Redden also contends that, even if the waivers are enforceable

  under Jones, they are still invalid because they are contrary to

  public policy expressed in the PTSA and SSA. We disagree.




                                      20
¶ 36   “Statutory provisions may not be modified by private

  agreement if doing so would violate the public policy expressed in

  the statute.” Phillips v. Monarch Recreation Corp., 668 P.2d 982,

  987 (Colo. App. 1983). Whether a private agreement violates public

  policy is a question of law that we review de novo. See Griffin v.

  State Farm Mut. Auto. Ins. Co., 2016 COA 127, ¶ 9 (“Whether an

  insurance policy provision violates public policy, and is therefore

  void and unenforceable, is . . . a question of law that we review de

  novo.”).

                  A.   The PTSA and SSA: An Overview

¶ 37   The General Assembly enacted the PTSA in 1965 to assist “in

  safeguarding life, health, property, and the welfare of the state in

  the operation of passenger tramways.” § 12-150-101, C.R.S. 2020.7

  To this end, the General Assembly established “a board empowered


  7 Until October 1, 2019, the PTSA had been codified at sections 25-
  5-701 to -721, C.R.S. 2018. See Ch. 136, sec. 1, § 12-150-101 to
  -120, 2019 Colo. Sess. Laws 977-87.

  The PTSA applies to ski lifts commonly used in ski areas. See § 12-
  150-103(5)(a), (d), C.R.S. 2020 (defining, as pertinent here, a “fixed-
  grip lift” as “an aerial lift on which carriers remain attached to a
  haul rope,” and a “chair lift” as “a type of transportation on which
  passengers are carried on chairs suspended in the air and attached
  to a moving cable, chain, or link belt”).

                                    21
  to,” as pertinent here, “assure that . . . accepted safety devices and

  sufficient personnel are provided for, and that periodic inspections

  and adjustments are made that are deemed essential to the safe

  operation of, passenger tramways.” Id.

¶ 38   “The legislature has empowered the [Tramway] Board with

  rulemaking and enforcement authority to carry out its functions,”

  including the “authority to conduct investigations and inspections,

  to discipline ski area operators, to issue licenses, to order

  emergency shut downs, and to engage in other functions related to

  the purpose of the [PTSA].” Bayer v. Crested Butte Mountain Resort,

  Inc., 960 P.2d 70, 73 (Colo. 1998) (footnote omitted) (citing statutes

  now codified at sections 12-150-101 to -120).

¶ 39   In 1979, the Colorado General Assembly enacted the SSA to

  (1) supplement the PTSA; (2) “further define the legal

  responsibilities of ski area operators and their agents and

  employees”; (3) “define the responsibilities of skiers using such ski

  areas”; and (4) “define the rights and liabilities existing between the

  skier and the ski area operator and between skiers.” § 33-44-102,

  C.R.S. 2020.




                                     22
¶ 40   In 1990, the General Assembly amended the SSA to limit the

  liability of ski area operators by providing that “no skier may make

  any claim against or recover from any ski area operator for injury

  resulting from any of the inherent dangers and risks of skiing.”

  Brigance, 883 F.3d at 1259 (quoting § 33-44-112, C.R.S. 2020); see

  Ch. 256, sec. 7, § 33-44-112, 1990 Colo. Sess. Laws 1543.

¶ 41   Section 33-44-104(2), C.R.S. 2020, of the SSA provides:

            A violation by a ski area operator of any
            requirement of this article 44 or any rule
            promulgated by the passenger tramway safety
            board pursuant to section 12-150-105(1)(a)
            shall, to the extent such violation causes
            injury to any person or damage to property,
            constitute negligence on the part of such
            operator.8



  8 Under the rules adopted by the Tramway Board, “[a]ll personnel
  shall use reasonable care while performing their duties,” and a ski
  lift attendant has duties

            a) to be knowledgeable of operational and
            emergency procedures and the related
            equipment needed to perform the assigned
            duties;

            b) to monitor the passengers’ use of the aerial
            lift; including observing, advising and assisting
            them while they are in the attendant’s work
            area as they embark on or disembark from the
            aerial lift; and to respond to unusual


                                   23
¶ 42   The overall effect of the PTSA and SSA is to “provide a

  comprehensive Colorado framework which preserves ski lift

  common law negligence actions, while at the same time limiting

  skier suits for inherent dangers on the slopes and defining per se

  negligence for violation of statutory and regulatory requirements.”

  Bayer, 960 P.2d at 75.

                               B.   Analysis

¶ 43   In Brigance, the Tenth Circuit Court of Appeals considered —

  and rejected — the very argument that Redden makes here; that is,




            occurrences or conditions, as noted. The
            attendant should respond by choosing an
            appropriate action, which may include any of
            the following.

                  1) assisting the passenger;

                  2) slowing the aerial lift (if applicable);

                  3) stopping the aerial lift;

                  4) continuing operation and observation.

  Am. Nat’l Standard for Passenger Ropeways — Aerial Tramways,
  Aerial Lifts, Surface Lifts, Tows and Conveyors — Safety
  Requirements §§ 4.3.2.3, 4.3.2.3.3 (Am. Nat’l Standards Inst. 2011)
  (known as ANSI B77.1-2011); see Dep’t of Regul. Agencies Rule 0.1,
  3 Code Colo. Regs. 718-1 (adopting and incorporating by reference
  the safety requirements in ANSI B77.1-2011) (current version
  incorporates up to B77.1-2017).

                                     24
that enforcing exculpatory agreements in the skiing context violates

the public policy underlying the PTSA and SSA:

          It is true that the SSA and PTSA identify
          various duties and responsibilities that, if
          violated, may subject a ski area operator to
          liability. But the acts establish a framework
          preserving common law negligence actions in
          the ski and ski lift context, Bayer, 960 P.2d at
          75, and do nothing to expressly or implicitly
          preclude private parties from contractually
          releasing potential common law negligence
          claims through use of an exculpatory
          agreement. While “a statute . . . need not
          explicitly bar waiver by contract for the
          contract provision to be invalid because it is
          contrary to public policy,” Stanley v. Creighton
          Co., 911 P.2d 705, 707 (Colo. App. 1996), Dr.
          Brigance does not identify a single provision in
          either the SSA or PTSA suggesting the
          enforcement of exculpatory agreements in the
          ski and ski lift context is impermissible or
          contrary to public policy. Moreover, “Colorado
          law has long permitted parties to contract
          away negligence claims in the recreational
          context” and we “generally will not assume
          that the General Assembly mean[t] to displace
          background common law principles absent
          some clear legislative expression of that
          intent.” Espinoza [v. Ark. Valley Adventures,
          LLC, 809 F.3d 1150, 1154, 1155 (10th Cir.
          2016)]. This principle is particularly relevant
          in the context of exculpatory agreements
          because “[t]he General Assembly . . . has
          shown that — when it wishes — it well knows
          how to displace background common law
          norms and preclude the release of civil
          claims.” Espinoza, 809 F.3d at 1154–55.


                                 25
  Brigance, 883 F.3d at 1260-61.9

¶ 44   “[W]e are not bound by decisions of federal courts applying

  Colorado law.” Walker v. Ford Motor Co., 2015 COA 124, ¶ 25, aff’d

  on other grounds, 2017 CO 102. Nonetheless, we are persuaded by




  9 The Tenth Circuit noted that its conclusion was also supported by
  the General Assembly’s enactment of section 13-22-107, C.R.S.
  2020, which authorizes a parent to release or waive a child’s
  prospective claim for negligence. Brigance v. Vail Summit Resorts,
  Inc., 883 F.3d 1243, 1260 (10th Cir. 2018). The statute overruled
  the supreme court’s holding in Cooper v. Aspen Skiing Co., 48 P.3d
  1229 (Colo. 2002), that public policy prohibited a parent or
  guardian from releasing prospective claims for negligence brought
  on behalf of a minor who had injured himself while skiing. The
  Tenth Circuit noted that

            the General Assembly explained [in section 13-
            22-107] that . . . it is the public policy of
            Colorado that “[c]hildren . . . should have the
            maximum opportunity to participate in
            sporting, recreational, educational, and other
            activities where certain risks may exist” and
            that “[p]ublic, private, and non-profit entities
            providing these essential activities to children
            in Colorado need a measure of protection
            against lawsuits.”

  Brigance, 883 F.3d at 1261 (quoting § 13-22-107(1)(a)(I), (II), C.R.S.
  2020). “The General Assembly’s enactment of § 13-22-107,” the
  Tenth Circuit said, “suggests it did not intend and would not
  interpret the SSA as barring [exculpatory] agreements for adults.”
  Id. (emphasis added).


                                    26
  the reasoning in Brigance and, consequently, reach the same

  conclusion.

¶ 45   Redden disputes this conclusion, based on section 33-44-

  103(3.5), C.R.S. 2020, which provides:

             The term “inherent dangers and risks of
             skiing” does not include the negligence of a ski
             area operator as set forth in section 33-44-
             104(2). Nothing in this section shall be
             construed to limit the liability of the ski area
             operator for injury caused by the use or
             operation of ski lifts.

¶ 46   In our view, this provision does not help Redden. By its terms,

  it says “[n]othing in this section shall be construed to limit”

  negligence claims against the operators of ski lifts; it says nothing,

  however, about whether, wholly apart from the statute, the parties

  could or could not privately agree to waive such claims.

¶ 47   The State of Alaska has a statutory provision similar to section

  33-44-103(3.5). See Alaska Stat. § 05.45.020(a) (2020) (“A ski area

  operator or other person who violates a requirement of this chapter,

  a provision of a plan of operation prepared under AS 05.45.040, or

  a regulation adopted by the Department of Labor and Workforce

  Development under AS 05.20.070 is negligent and civilly liable to

  the extent the violation causes injury to a person or damage to


                                     27
  property.”). But it also has a separate provision expressly

  invalidating private agreements waiving liability of ski area

  operators. See Alaska Stat. § 05.45.120(a), (b) (2020) (Except for

  special events and rental programs, “[a] ski area operator may not

  require a skier to sign an agreement releasing the ski area operator

  from liability in exchange for the right to ride a ski area tramway

  and ski in the ski area. A release that violates this subsection is

  void and may not be enforced.”); see also Rogowicki v. Troser Mgmt.

  Inc., 623 N.Y.S.2d 47, 48 (App. Div. 1995) (statute rendering

  unenforceable any agreement to exempt from liability the owner or

  operator of a place of recreation who receives fees for use of its

  facilities applied to disclaimer language printed on back of injured

  skier’s lift ticket and ski school lesson coupon book).

¶ 48   In other contexts, our General Assembly has not been

  reluctant to invalidate exculpatory agreements. See, e.g., § 8-13.3-

  416, C.R.S. 2020 (“Any agreement by an employee to waive the

  employee’s rights [to medical leave] . . . is void as against public

  policy.”); § 11-51-604(11), C.R.S. 2020 (“Any condition, stipulation,

  or provision binding any person acquiring or disposing of any

  security to waive compliance with any provision of this article or


                                     28
  any rule or order under this article is void.”); § 13-20-806(7)(a),

  C.R.S. 2020 (“In order to preserve Colorado residential property

  owners’ legal rights and remedies, in any civil action or arbitration

  proceeding described in section 13-20-802.5(1), any express waiver

  of, or limitation on, the legal rights, remedies, or damages provided

  by the ‘Construction Defect Action Reform Act’, this part 8, or

  provided by the ‘Colorado Consumer Protection Act’, article 1 of title

  6, C.R.S., as described in this section, or on the ability to enforce

  such legal rights, remedies, or damages within the time provided by

  applicable statutes of limitation or repose are void as against public

  policy.”); § 38-38-703, C.R.S. 2020 (“A waiver of or agreement to

  shorten the time period to exercise the right to cure a default

  granted by the provisions of this article that is made before the date

  of the default as to which the waiver is granted under a deed of

  trust, mortgage, or other instrument evidencing a lien or an

  evidence of debt secured thereby shall be void as against public

  policy.”).

¶ 49    Consequently, we take into account that, had the General

  Assembly intended to outlaw exculpatory agreements in connection

  with the use of ski lifts, “it knew how to do so.” Students for


                                     29
  Concealed Carry on Campus, LLC v. Regents of the Univ. of Colo.,

  280 P.3d 18, 23 (Colo. App. 2010), aff’d, 2012 CO 17. Yet it did not

  do so. And it has not done so, despite the number of federal court

  decisions enforcing these types of exculpatory agreements since

  1992. See supra Part II.A.1.

¶ 50   We, like the Tenth Circuit, view the General Assembly’s failure

  to address the effect of the type of exculpatory agreement here as

  significant. Viewing the legislature’s silence in light of Colorado’s

  history of enforcing exculpatory agreements in connection with

  recreational activities, we discern no basis in the PTSA or SSA for

  voiding, on public policy grounds, the signed and ticket waivers in

  this case. See Chauvlier v. Booth Creek Ski Holdings, Inc., 35 P.3d

  383, 387 (Wash. Ct. App. 2001) (enforcing exculpatory agreement,

  despite statutes “delineat[ing] [the] responsibilities of both skiers

  and ski resort operators,” and the ski area operator having

  “significant control over the safety of its customers while they are

  using the area’s lifts and trails”); cf. Bayer, 960 P.2d at 76 (“The




                                     30
legislature has carefully chosen how to let stand, supplement, or

limit application of the common law in the arena of ski safety[.]”).10



10The dissenting opinion disagrees with this conclusion but only
insofar as it concerns Redden’s negligence per se claim. Infra ¶ 55.
We have no quarrel with the dissent’s underlying premise — that is,
that an exculpatory clause will generally not provide a defense to an
action for negligence per se because public policy will not permit
contracting parties to avoid liability for their breach of specific
statutory requirements. But in this case, Redden’s negligence per
se claim is based on the rules adopted by the Tramway Board,
which, as was noted above, supra ¶ 41 n.8, require a ski lift
attendant to “use reasonable care” in “choosing an appropriate
action” to address issues related to passengers’ use of the ski lift.
Redden

           does not suggest how these provisions create
           any distinctly new duty of care. Indeed, they
           appear to be more or less coextensive with the
           preexisting common law standard of care,
           which requires parties to act with “reasonable
           care . . . i.e., that which a person of common
           prudence would use under the circumstances.”
           Christensen v. Hoover, 643 P.2d 525, 529
           (Colo. 1982). And given this it seems hard to
           see a rational basis on which the law might
           treat such similar (identical?) claims so
           differently based merely on how they are
           pleaded, rewarding the crafty but penalizing
           the pedestrian pleader.

Espinoza v. Ark. Valley Adventures, LLC, 809 F.3d 1150, 1153-55
(10th Cir. 2016) (finding that, under Colorado’s “relatively
permissive public policy toward recreational releases,” release was
enforceable against negligence claim based on violation of statute


                                  31
¶ 51   In so concluding, we reject Redden’s assertion that the use of

  exculpatory agreements like those in the present case (1) leaves

  skiers’ safety wholly at the mercy of ski industry employees and (2)

  removes any incentive for ski areas to effectively manage risks of

  skier safety. Under our law, exculpatory agreements cannot operate

  to release another person or entity from liability caused by grossly

  (i.e., willful and wanton) negligent or reckless conduct. See

  McShane v. Stirling Ranch Prop. Owners Ass’n, 2017 CO 38, ¶ 20

  (“Under no circumstances will an exculpatory agreement be

  permitted to shield against a claim of willful and wanton



  that essentially codified the preexisting common law standard of
  care).

  The dissent dismisses this analysis, asserting that in Bayer the
  supreme court recognized that different standards of care apply,
  depending on whether a negligence claim is pursued under the
  common law or under the PTSA and SSA. In our view, the dissent
  misreads the import of Bayer, which is that, regardless of the basis
  of the negligence claim, the standard of care remains the same. See
  Bayer v. Crested Butte Mountain Resort, Inc., 960 P.2d 70, 72 (Colo.
  1998) (“We hold that the Tramway Act and the Ski Safety Act, alone
  or in combination, have not preempted or superseded the common
  law standard requiring a ski lift operator to exercise the highest
  degree of care commensurate with the practical operation of the ski
  lift. The General Assembly did not intend by either act to substitute
  a standard of care lesser than the highest degree.”); see also id. at
  76 (the legislature “has chosen not to alter the standard of care
  applicable to ski lift safety”).

                                    32
negligence.”); Core-Mark Midcontinent, Inc. v. Sonitrol Corp., 2012

COA 120, ¶ 18 (“[M]ost courts will not enforce exculpatory or

limiting provisions that ‘purport to relieve parties from their own

willful, wanton, reckless, or intentional conduct.’” (quoting Rhino

Fund, LLLP v. Hutchins, 215 P.3d 1186, 1191 (Colo. App. 2008)));

see also § 13-22-107(4), C.R.S. 2020 (a parent signing a waiver

releasing negligence claims on behalf of their child may not “waive

the child’s prospective claim against a person or entity for a willful

and wanton act or omission, a reckless act or omission, or a grossly

negligent act or omission”). And incentives for ski resorts to safely

operate ski lifts exist by virtue of PTSA provisions authorizing the

Tramway Board to

        • “receive complaints”;

        • “investigate matters”;

        • “cause the prosecution and enjoinder . . . of all persons

           violating the [Act’s] provisions”;

        • “conduct meetings, hold hearings, and take evidence”;

        • “discipline area operators”; and

        • “impose disciplinary action,” including sending letters of

           admonition, assessing fines (up to $50,000 if acts or

                                   33
             omissions are found to be willful), and “impos[ing] . . .

             reasonable conditions upon the continued licensing of a

             passenger tramway.”

  § 12-150-105(1)(a)-(e), (j), C.R.S. 2020; § 12-150-107(2), C.R.S.

  2020.

¶ 52   Finally, we also reject Redden’s reliance on the holding in

  Phillips, 668 P.2d 982. In Phillips, the division concluded that

  because the SSA “allocate[s] the parties’ respective duties with

  regard to the safety of those around them, . . . the trial court

  correctly excluded a purported [exculpatory] agreement intended to

  alter those duties.” Id. at 987. But as the court in Brigance noted,

  “apparently unlike the agreement at issue in Phillips, the [two

  agreements here] do not appear to alter the duties placed upon [the

  ski resort] under the SSA,” and the division’s decision in Phillips

  “appears to be inconsistent with the more recent pronouncements

  by the Colorado Supreme Court and General Assembly regarding

  Colorado policies toward the enforceability of exculpatory

  agreements in the context of recreational activities. Moreover, as

  detailed above, the SSA and PTSA do not express a policy against

  exculpatory agreements.” Brigance, 883 F.3d at 1261-62.


                                    34
                           IV.     Disposition

¶ 53   The judgment is affirmed.

       JUDGE HAWTHORNE concurs.

       JUDGE DAVIDSON concurs in part and dissents in part.




                                    35
       JUDGE DAVIDSON, concurring in part and dissenting in part.

¶ 54   Plaintiff’s amended complaint included two claims for relief —

  one for common law negligence; the other for negligence per se for

  violation of explicit duties set forth under section 33-44-104(2),

  C.R.S. 2020, of the SSA. In a single paragraph — and for the same

  reason — the trial court dismissed both claims as barred by

  exculpatory agreements.

¶ 55   As to the trial court’s dismissal of the common law negligence

  claim, I agree with plaintiff that approval of the use of exculpatory

  agreements to effectively immunize ski area operators from financial

  responsibility for their injury-causing negligence seems to

  undermine the very purpose of the defined rights and liabilities set

  forth in the SSA. Nevertheless, I can’t ignore that Colorado state

  and federal decisions validating the use of such exculpatory

  agreements to bar common law negligence claims in recreational

  cases — now including ski lift injury actions — have been met with

  silence from the Colorado legislature.1


  1In contrast, as mentioned in the majority opinion, after the
  supreme court’s decision in Cooper v. Aspen Skiing Co., 48 P.3d
  1229 (Colo. 2002), the legislature responded swiftly by adding


                                    36
¶ 56   Thus, to the extent the majority interprets legislative inaction

  as approval of the use of exculpatory agreements to bar plaintiff’s

  common law negligence claim here, I reluctantly agree. However,

  because ski lift operators cannot be immunized by private contract

  from their explicit statutory duties as set forth in the SSA and

  PTSA, I disagree with the majority that the exculpatory agreements

  also barred plaintiff’s statutory negligence per se claim.

¶ 57   To protect passenger safety, the SSA mandates that ski lift

  operators follow the provisions of the SSA, the PTSA, and the

  specific regulations adopted by the passenger tramway safety board

  (PTSB) § 33-44-104(2). The SSA instructs that ski lift operators

  must reasonably comply with each of these duties, defines a

  violation of its provisions as negligence per se, and provides a civil

  remedy for an injury-causing breach. The effect of these statutory

  provisions — according to our supreme court — is to make




  section 13-22-107, C.R.S. 2020. However, of note here, the stated
  policy behind that legislation was “to encourage the affordability
  and availability of youth activities . . . by permitting a parent of a
  child to release a prospective negligence claim of the child against
  certain persons and entities involved in providing the opportunity to
  participate in the activities.” § 13-22-107(1)(a)(VI). That policy is
  not in jeopardy in this case.

                                     37
  violations of the SSA and/or the PTSA negligence per se. Bayer v.

  Crested Butte Mountain Resort, Inc., 960 P.2d 70, 74-84 (Colo. 1998)

  (The SSA, PTSA and regulations “provide a comprehensive Colorado

  framework which preserves ski lift common law negligence actions,

  while at the same time limiting skier suits for inherent dangers on

  the slopes, and defining per se negligence for violation of statutory

  and regulatory requirements.” (emphasis added).2

¶ 58   Here, in addition to a common law negligence claim, plaintiff’s

  amended complaint contained a detailed statutory claim, seeking

  damages for injuries caused by defendant’s violations of explicit

  provisions of the PTSA and SSA. In my opinion, it should not have

  been dismissed as barred.

¶ 59   Relying on Brigance v. Vail Summit Resorts, Inc., 883 F.3d

  1243 (10th Cir. 2018), defendant insists that the exculpatory


  2 The SSA expressly supplements the PTSA, adopts the rules
  promulgated by the PTSA board, and provides for civil liability in
  negligence when violation of those rules results in injury. See § 33-
  44-102, C.R.S. 2020 (“[T]he purpose of this article 44 is to
  supplement the passenger tramway safety provisions of article 150
  of title 12 . . . .”); § 33-44-104(1), C.R.S. 2020 (“A violation of any
  requirement of this article shall, to the extent such violation causes
  injury to any person or damage to property, constitute negligence
  on the part of the person violating such requirement.”).


                                     38
agreements here were nevertheless enforceable to immunize it from

plaintiff’s statutory per se claim, suggesting that, like the claim in

Brigance, plaintiff’s claims were not sufficiently specific to effectively

alter any statutory duties. But the record shows that, unlike in

Brigance,3 plaintiff’s amended complaint spelled out in detail which

statutory and regulatory requirements were impacted, and how

defendant allegedly violated each of them.4


3 In fact, the Brigance plaintiff’s per se claim was not barred by
exculpatory agreement, but dismissed for failure to state a claim
because the complaint was facially insufficient to allege a statutory
violation. Brigance v. Vail Summit Resorts, Inc., No. 15-CV-1394-
WJM-NYW, 2017 WL 131797, at *9 (D. Colo. Jan. 13, 2017)
(dismissing as insufficient the plaintiff’s negligence per se claim
based on violation of subsections of section 25-5-706, C.R.S. 2020,
which provided only generally for disciplinary action against
operators of passenger tramways), aff’d, 883 F.3d 1243 (10th Cir.
2018).

4Specifically, with supporting factual allegations that at this point
we would assume to be true, the amended complaint alleged that
defendant violated three regulatory requirements, viz., that
defendant failed to be knowledgeable of operational and emergency
procedures; that defendant failed to monitor passengers’ use of the
aerial lifts by observing, advising, and assisting passengers as they
disembarked from the lifts; and that defendant failed to respond
appropriately to an unusual occurrence (here, that plaintiff was
blocked from safely exiting the lift) by failing to stop the aerial lift —
each in violation of a specific subsection of section 4.3.2.3.3 in the
American National Standard for Passenger Ropeways — Aerial
Tramways, Aerial Lifts, Surface Lifts, Tows and Conveyors — Safety


                                    39
¶ 60   And, while it is generally true, as defendant asserts, that not

  every violation of a statutory duty supports a private civil remedy,

  the SSA explicitly provides for just that — a negligence per se claim

  for damages for victims of injury-causing violations of the PTSB

  regulations. Certainly, immunizing a ski lift operator by

  exculpatory agreement from the remedy explicitly provided for by

  the legislature, in the name of public safety, for injuries caused by a

  ski lift operator’s violation of statutory duties, necessarily alters

  those duties; that is, the ski lift operator suffers no financial




  Requirements (Am. Nat’l Standards Inst. 2011) (known as ANSI
  B77.1-2011), as adopted by the PTSB, which requires, inter alia,
  that a lift attendant must:
   1. be knowledgeable of operational and emergency procedures;
   2. monitor passengers’ use of the aerial lifts by observing,
  advising, and assisting passengers as they disembark from the lift;
  and
   3. respond to unusual occurrences or conditions by choosing an
  appropriate action, which may include, without limitation,
   4. slowing and/or stopping the aerial lift.

  To the extent that defendant also suggests that these statutory
  duties are not sufficiently specific to create a per se claim, I
  respectfully disagree. See, e.g., Hendrickson v. Doyle, 150 F. Supp.
  3d 1233, 1239 (D. Colo. 2015) (To create a claim for negligence per
  se, “the relevant statute needs to prescribe or proscribe some
  relatively discrete action.”).

                                     40
  consequence for negligent violation of those duties with which it is

  otherwise required, by law, to comply.

¶ 61   Moreover, because, by its plain language, the legislature

  clearly intended to create a negligence per se claim for violation of

  the specific statutory duties in the SSA, I am unpersuaded by the

  majority’s reliance on Espinoza v. Arkansas Valley Adventures,

  809 F.3d 1150, 1154 (10th Cir. 2016), to suggest that plaintiff’s

  statutory negligence per se claim was properly barred as nothing

  more than a common law negligence claim with a different label.

  The statutory interpretation at issue in Espinoza was whether the

  legislature intended to create a negligence per se claim in § 33-32-

  107(2)(b), C.R.S. 2020, which proscribes operation of a commercial

  raft in a “careless or imprudent manner” and subjects a violator to

  criminal prosecution. The Tenth Circuit concluded that, because §

  33-32-107(2)(b) did not provide for a civil remedy for a violation,

  and because a claim of operating a raft in a “careless and impudent

  manner” hardly differed from a common law negligence claim, that

  section did not allow the court to imply a legislative intent to create

  a claim for negligence per se. Here, however, the legislature’s

  explicit provision of a civil remedy of negligence per se for violation


                                     41
  of specific duties set forth in the SSA, PTSA, and regulations —

  such as alleged in plaintiff’s amended complaint — is in stark

  contrast to the river outfitter statute, which neither specified a civil

  remedy nor prescribed or proscribed any discrete actions.

  Importantly, because the legislative intent of the SSA is clear; we

  have no need, unlike the Espinoza court, to search for it.5

¶ 62   Similarly, because the legislature explicitly created a statutory

  per se claim in the SSA, separate and apart from a common law

  claim, I see as merely distracting any suggestion that, as in the

  river outfitter statute, there is no real distinction between the

  standards of conduct for a common law claim and a statutory per

  se claim brought under the SSA. See Bayer, 960 P.2d at 78

  (statutory negligence per se claims brought under SSA supplement

  but don’t replace pre-existing common law negligence claims).




  5 It may be that the explicit provision in the SSA of a separate
  remedy of negligence per se for violations of statutory duties, to
  date, is unique among Colorado recreational statutes. E.g., § 33-
  32-107, C.R.S. 2020 (river outfitters); § 33-14-116, C.R.S. 2020
  (snowmobiling); § 13-21-119(4)(b)(I), C.R.S. 2020 (equine activities);
  § 13-21-121, C.R.S. 2020 (agricultural recreation or agritourism
  activities).

                                     42
¶ 63   But, in any event, as I understand the supreme court’s

  analysis in Bayer, the standards are not the same. See Bayer, 960

  P.2d at 78-80 (explaining that, as defined by the legislature, the

  standard of conduct applicable to ski lift operators in a statutory

  claim of negligence per se is ordinary and reasonable care

  consistent with the rules and regulations of the SSA and PTSA and

  deciding that, regardless of the SSA and PTSA, for common law

  claims of negligence beyond the statutory duties with which a ski

  operator is required by law to comply, the standard remains as the

  highest standard of care). Indeed, according to Bayer, the standard

  of care for a statutory claim (viz., reasonable care) is intended as

  the minimum standard. Consequently, a statutory claim does not

  preempt a separate common law claim against a ski lift operator for

  failure to take additional safety precautions, to which, the supreme

  court held, the highest standard of care applies.6



  6 “Where a statute, ordinance or regulation is found to define a
  standard of conduct . . . the standard defined is normally a
  minimum standard, applicable to the ordinary situations
  contemplated by the legislation. This legislative or administrative
  minimum does not prevent a finding that a reasonable man would
  have taken additional precautions where the situation is such to


                                    43
¶ 64   All things considered, from the plain language of the SSA, I

  understand the policy of the legislature concerning the use of ski

  lifts to be (1) to permit common law negligence claims against ski

  lift operators for failure to take additional safety precautions which

  exceed regulatory requirements; (2) to allow those claims to be

  waived by exculpatory agreement, but at the same time; to (3)

  require ski lift operators to meet minimum safety requirements;

  and, to help ensure that result, (4) provide a statutory remedy of

  negligence per se for any violation of the statute or regulations

  providing these minimum standards from which a ski lift operator

  cannot be immunized, by exculpatory agreement or otherwise.

¶ 65   Consistent with that, I add, potential sanction of ski lift

  operators by governmental authority per the PTSA is not enough to

  satisfy the public policy set forth in the SSA. Nor is it material that

  ski lift accident victims may, aside from the SSA, seek damages

  against a ski lift operator for willful and wanton conduct. To the

  point, as per the amicus brief, “the General Assembly enacted the




  call for them.” Bayer, 960 P.2d 70, 79 (citing to the Restatement
  (Second) of Torts § 288C (1965), cmt. a.).


                                    44
  SSA as a means to regulate and police ski areas. It is axiomatic

  that the General Assembly intended these laws to have effect.” See

  Phillips v. Monarch Recreation Corp., 668 P.2d 982, 987 (Colo. App.

  1983) (“The statutes at issue here [the SSA] allocate the parties’

  respective duties with regard to the safety of those around them,

  and the trial court correctly excluded a purported agreement

  intended to alter those duties.”); cf. Anderson v. Vail Corp., 251 P.3d

  1125, 1129-30 (Colo. App. 2010) (The court noted that “[t]he ski

  resort also admits that ‘[its] release does not supplant [its] statutory

  duties,’ and that its ‘liability waiver does not dilute or limit the

  statutory duties with which it must comply. Rather, [its] waiver

  precludes any claim for negligence or liability beyond those

  statutory duties with which [it] is required by law to comply.’”).

¶ 66   For these reasons, I would hold that the exculpatory

  agreements here did not bar plaintiff’s negligence per se claim for

  violations of explicit duties laid out in the SSA, PTSA, and the

  regulations adopted by the PTSB. Accordingly, I would remand this

  case for further proceedings on that claim.




                                      45